Sherry Radack                                                                           Christopher A. Prine
Chief Justice                                                                            Clerk of the Court


Terry Jennings                                                                          Janet Williams
Evelyn Keyes                                                                             Chief Staff Attorney
Laura Carter Higley
Jane Bland
Jim Sharp
                                         Court of Appeals                               Phone: 713-274-2700
                                                                                        Fax:    713-755-8131
Michael Massengale
Harvey Brown
                                             First District                              www.txcourts.gov/lstcoa.aspx
Rebeca Huddle                                301 Fannin Street
Justices
                                      Houston, Texas 77002-2066

                                               December 30, 2014

      Jack Lawrence                                             Joshua Booker Lomax
      5660 Winfree                                              Jefferson County Correctional Facility
      Beaumont, TX 77705                                        I.D.# 289825
      * DELIVERED VIA E-MAIL *                                  5030 Hwy 69 South
                                                                Beaumont, TX 77705
      Wayln G. Thompson
      Assistant Criminal District Attorney                      Deborah Ann Manes
      Jefferson County Courthouse                               Jefferson County District Attorney
      1001 Pearl St Ste 300                                     Assistant District Attorney
      Beaumont, TX 77701                                        1001 Pearl St Ste 300
      * DELIVERED VIA E-MAIL *                                  Beaumont, TX 77701-3549
                                                                * DELIVERED VIA E-MAIL *



    RE:      Court of Appeals Number: 01-13-00915-CR             Trial Court Case Number: 13-17252

    Style: Joshua Booker-Lomax
             v.

             The State of Texas


           The First Court of Appeals has set the above cause for submission January 27, 2015, before a
    panel consisting of Chief Justice Radack, Justice Bland and Justice Huddle, subject to change by the
    Court.


             The parties have waived oral argument.

             Parties are encouraged to sign up for automated e-mail notices on the "CaseMail" page of the
    Court's website.(http://www.lstcoa.courts.state.tx.us).


                                                              Sincerely,

                                                                                          c




                                                              Christopher A. Prine, Clerk of the Court
 Court of Appeals, First District                            Business                          IW     U.S.POSTAGE» PITNEY BOWES
       301 Fannin Street
 Houston, Texas 77002-2066
                                              PEN^Jb^FOR                                             ZIP 77002
                                              PRIVATE USE                                            02 1KV
                                                                                                     0001372104DEC 30. 2014
                                      ;r<' *' "A \ *J".. i \ / ^CD




                                    CASE Nfi. 01-13-00915-CR
                                    joshua\ooker lomax
^^^S^mSi                            jefferson county correctional facility
                                    I.D. # 28982
                                    5030 HWY 69\OUTH ^ISIS                              777052008-1N

                                    BEAUMONT, t\ 77705                                   RETURN TO SENDER
                                                                                        UNABLE TO FORWARD
                                                                                        UNABLE TO FORWARD
                                                                                        RETURN TO SENDER

                                                                     III..II.I.I.III..IIIm.III..IIIII.I.II.I...IIII,.III..IIII.I.I